                                                                      FILED
                                                                        NOV 1 2 2019
                 IN THE UNITED STATES DISTRICT COURT                Cle�. l:J.S District Co
                                                                                            urt
                     FOR THE DISTRICT OF MONTANA                      District Of Montana
                                                                            Missoula
                          MISSOULA DIVISION


 BRUCE ALLEN FREY,
                                                  CV 19-155-M-DLC-KLD
                  Petitioner,

     vs.                                                    ORDER

 LIEUTENANT JOHNSON;
 ATTORNEY GENERAL OF THE
 STATE OF MONTANA,

                  Respondents.


      Before the Court is the Findings and Recommendations of United States

Magistrate Judge Kathleen L. DeSoto. (Doc. 3.) On October 4, 2019, after

finding that Petitioner Frey's claims are unexhausted, Judge DeSoto recommended

the Court dismiss his petition without prejudice. (Id. at 2.) Frey has not timely

objected to Judge DeSoto's Findings and Recommendations, and he has therefore

waived his right to de novo review of the record. 28 U.S.C. § 636(b){l)(C).

      Absent objection, the Court reviews the Magistrate Judge's findings and

recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d 1114,

1121 (9th Cir. 2003) (en bane); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear


                                        -1-
